UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
RIELLO CORPORATION OF AMERICA, INC.
                                                                MEMORANDUM & ORDER
                          Plaintiff,                            17-CV-4174 (DRH)(AKT)
-against-

M.J.D. COMBUSTION SALES, INC.

                           Defendant.
-------------------------------------------------------X

APPEARANCES:

For Plaintiff:
The Reinartz Law Firm, LLC
Court Plaza South – West Wing
21 Main Street, Suite 205
Hackensack, New Jersey 07601
By: Richard A. Reinartz, Esq.

For Defendants:
Nair & Levin, P.C.
707 Bloomfield Avenue
Bloomfield, Connecticut 06002
By: Walter J. Onacewicz, Esq.

HURLEY, Senior District Judge:

        Plaintiff Riello Corporation of America, Inc. (“Plaintiff” or “Riello”)

commenced this action for breach of contract against defendant M.J.D. Combustion

Sales, Inc. (“Defendant” or “MJD”). Presently before the Court is Riello’s motion for

summary judgment in its favor on its breach of contract claim and dismissing

MJD’s counterclaims. For the reasons set forth below, the motion is granted.




                                                 Page 1 of 14
                                             BACKGROUND

I.      The Pleadings

        In its complaint, Riello asserts two causes of action. The first cause of action

is for breach of contract based on MJD’s promise to pay the full amount of invoices

issued by Riello for the products it sold and delivered to MJD. The second cause of

action is for unjust enrichment based on the same allegations of failure to pay for

the products Riello delivered.

        MJD’s answer asserts a number of affirmative defenses and counterclaims.

The affirmative defenses alleged are (1) Plaintiff’s breach of contract and breach of

implied contract of good faith and fair dealing; (2) estoppel; (3) fraud and unclean

hands based on alleged false representation that the agreement would be

continuously renewed if MJD did additional work to obtain necessary city

government approvals; and (4) failure to mitigate damages. The counterclaims

asserted are (1) breach of contract; (2) “breach of implied contract/convenant of good

faith and fair dealing;” (3) deceptive business practices in violation of N.Y. Gen’l

Bus. Law § 349; (4) unjust enrichment; (5) fraud as Plaintiff induced MJD to help

obtain necessary approvals by making representation that the agreement would be

continuously renewed then terminating it as soon as the approvals were received;

and (6) an injunction against using MJD’s intellectual property.1




1
 MJD stipulated to the dismissal of its counterclaim asserting wrongful termination under the New Jersey Franchise
Protection Act.

                                                 Page 2 of 14
II.   The Undisputed Facts

      The following facts are taken from the parties’ 56.1 Statements and are

undisputed unless otherwise noted.

      Riello is a manufacturer of burners utilized in heating systems. MJD is a

manufacturer’s representative or sales company that sells heating equipment. On

or about August 8, 2011, Riello and MJD entered into a distribution agreement (the

“Distribution Agreement”). There were no written changes to the Agreement after

it was executed. On or about November 30, 2016, Riello orally informed MJD that

it was going to terminate the Agreement. On December 13, 2016 Riello provided

MJD with written notice that it was terminating the Agreement in thirty days.

      During its term as a distributor for Riello, MJD ordered Riello products,

including burners and parts. In response to MJD’s purchase orders, Riello shipped

products to MJD and invoiced MJD for the products that MJD purchased from

Riello. The purchase orders were subject to Riello’s standard terms and conditions,

which were set forth in all of Riello’s invoices. MJD did not have any standard

terms and conditions of its own. MJD has not paid a total of seventeen (17) Riello

Invoices for Riello products that MJD ordered when it was Riello’s distributor (the

“Invoices”). The reason MJD did not pay the Invoices is because MJD was told it

was no longer going to be Riello’s distributor. The seventeen (17) unpaid open

Invoices have a total outstanding balance of $97,010.02. Before the termination of

the Distribution Agreement, Riello had issued credits to MJD for authorized



                                     Page 3 of 14
product returns in the amount $6,929.51. Offsetting that credit amount against the

total outstanding balance on the seventeen (17) open invoices, results in a balance

of $90,080.51. It is that amount that Riello claims is owed by MJD to Riello for

products that MJD purchased from Riello when it was Riello’s distributor and for

which MJD has failed to pay.

      On or about December 15, 2016, MJD attempted to return various Riello

products in stock to Riello by shipment. Riello rejected the shipment and declined to

accept the returns. MJD asserts there was an oral agreement that it could return

any Riello inventory if the Agreement was terminated. MJD still has custody,

possession and control of these products with the exception of some items that MJD

has since sold or given away to its customers.

      As Riello’s distributor, MJD assisted Riello in obtaining New York City

environmental approvals that were required for certain Riello products to be sold in

New York City. There was no written or verbal agreement for MJD to be

compensated for any assistance it provided to Riello in that regard. Indeed, the

principal of MJD, Mr. Bazini (“Bazini”), testified at his deposition that there was no

agreement that MJD would be paid for services in connection with the New York

City work and that MJD’s function was to get Bazini Engineering and Riello

“together.” (Aug. 27, 2018 Bazini Dep. at 98, 102.) Riello retained and paid Bazini

Engineering, P.C., a separate company owned by Bazini’s son, for the services that

Bazini Engineering P.C. rendered in connection with Riello obtaining New York

City environmental approvals. MJD asserts before the Distribution Agreement was



                                     Page 4 of 14
executed it received assurances that the agreement would “auto-renew” as long as

MJD wanted to promote Riello’s burners if MJD did additional work in getting

Riello’s burners modified and approved for sale in the New York City metropolitan

area through the NYC Department of Environmental Protection. However, Bazini

admitted at his deposition that there were no verbal agreements that changed the

terms of the Distribution Agreement. (Id. at 47.)

                                    DISCUSSION

I.    Summary Judgment Standard

      Summary judgment, pursuant to Rule 56, is appropriate only where the

movant “shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

relevant governing law in each case determines which facts are material; "[o]nly

disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). When making this determination, a court

must view all facts “in the light most favorable” to the non-movant, Tolan v. Cotton,

134 S. Ct. 1861, 1866 (2014), and “resolve all ambiguities and draw all permissible

factual inferences in favor of the [non-movant],” Johnson v. Killian, 680 F.3d 234,

236 (2d Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)).

Thus, “[s]ummary judgment is appropriate [only] where the record taken as a whole

could not lead a rational trier of fact to find for the [non-movant].” Id. (quoting




                                      Page 5 of 14
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986))

(internal quotation marks omitted).

      To defeat a summary judgment motion properly supported by affidavits,

depositions, or other documentation, the non-movant must offer similar materials

setting forth specific facts demonstrating that there is a genuine dispute of material

fact to be tried. Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). The non-movant

must present more than a "scintilla of evidence," Fabrikant v. French, 691 F.3d 193,

205 (2d Cir. 2012) (quoting Anderson, 477 U.S. at 252), or "some metaphysical doubt

as to the material facts," Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011)

(quoting Matsushita, 475 U.S. at 586-87), and “may not rely on conclusory

allegations or unsubstantiated speculation,” Id. (quoting FDIC v. Great Am. Ins.

Co., 607 F.3d 288, 292 (2d Cir. 2010).

      The district court considering a summary judgment motion must also be

"mindful . . . of the underlying standards and burdens of proof," Pickett v. RTS

Helicopter, 128 F.3d 925, 928 (5th Cir. 1997) (citing Anderson, 477 U.S. at 252),

because the "evidentiary burdens that the respective parties will bear at trial guide

district courts in their determination[s] of summary judgment motions," Brady v.

Town of Colchester, 863 F.2d 205, 211 (2d Cir. 1988). "[W]here the [non-movant]

will bear the burden of proof on an issue at trial, the moving party may satisfy its

burden by pointing to an absence of evidence to support an essential element of the

[non-movant’s] case.” Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486

(2d Cir. 2014) (quoting Brady, 863 F.2d at 210-11) (internal quotation marks



                                      Page 6 of 14
omitted). Where a movant without the underlying burden of proof offers evidence

that the non-movant has failed to establish his claim, the burden shifts to the

non-movant to offer "persuasive evidence that his claim is not 'implausible.' "

Brady, 863 F.2d at 211 (citing Matsushita, 475 U.S. at 587). “[A] complete failure of

proof concerning an essential element of the [non-movant’s] case necessarily renders

all other facts immaterial.” Crawford, 758 F.3d at 486 (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).

II.   The Affidavits Submitted by Defendant

      In opposition to Riello’s motion, MJD has submitted affidavits of Rahamin

Bazini, its president (“Bazini”) and Howard Ehrlich, “an independent commissioned

entity (HAE Enterprises) that offers sales, marketing, consulting, administrative,

engineering and strategic services to MJD” (“Ehrilch”). Riello objects to their

consideration. Preliminarily, the Court notes that the two affidavits are virtually

identical.

      These affidavits contradict the prior deposition testimony of these individuals

regarding any alleged agreements between the parties relating to MJD’s assistance

with New York City regulatory approvals. Neither individual testified as to any

agreement or representation by Riello that MJD could automatically renew the

Distribution Agreement if it assisted with regulatory approvals, yet they now claim

such in their affidavits. Moreover. Bazini testified there were no verbal agreements

that changed the terms of the Distribution Agreement and there was no agreement




                                     Page 7 of 14
for any payment in connection with the regulatory process and MJD’s role was

simply to get Riello and Bazini Engineering “together.”

      Moreover, the affidavits make general claims regarding “substandard goods”

and Riello failure to deliver goods on time. However, noticeably absent is even one

particular instance to support that assertion. And, there is no attempt to tie these

“substandard goods” to the outstanding invoices.

      “Given the affidavits contradict the affiants’ deposition testimony, they will

be disregarded.” Mack v. United States, 814 F.2d 120, 124-25 (2d Cir. 1987).

Additionally, as is discussed later in this opinion, the conclusory allegations

contained therein are insufficient to defeat a motion for summary judgment.

F.D.I.C. v. Great American Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010); accord Minus

v. Spillane, 2019 WL 6498258, * 2 (S.D.N.Y. Dec. 3, 2019) (stating a non-moving

party cannot defeat a summary judgment by relying, inter alia, upon conclusory

statements). Lastly, to the extent the affidavits recite representations about before

the Distribution Agreement was executed regarding that it would “auto-renew and

last for as long as Defendant wanted to promote Plaintiff’s burners if Defendant did

additional work” in getting the burners approved in New York City, MJD explicitly

disclaimed such reliance in the Distribution Agreement. (See Distribution

Agreement at ¶ 11.1, stating the execution of the agreement “has not been induced

by, nor do any of the parties hereto rely upon or regard as material, any

representations or writings whatsoever not incorporate herein and made a part

hereof.”)



                                      Page 8 of 14
      II.    Riello’s Breach of Contract Claim

      The elements of a breach of contract claim in New York are “(1) the existence

of agreement, (2) adequate performance of the contract by the plaintiff, (3) breach of

contract by the defendant, and (4) damages.” Harsco Corp. v. Segui, 91 F.3d 337,

348 (2d Cir. 1996).

      Here, it is undisputed that the parties entered into the Distribution

Agreement and pursuant to that agreement, MJD ordered Riello products, Riello

shipped products to MJD and invoiced MJD to those products. It is also undisputed

that MJD has not paid seventeen invoices for Riello products that it ordered.

      Accordingly, Riello is entitled to summary judgment on its breach contract

claim in the absence of a valid affirmative defense. It is to those affirmative

defenses, as well as MJD’s counterclaims, to which the Court now tuns.

II.   MJD’s Affirmative Defenses and Counterclaims

      A.     The Failure to Mitigate Damages

      On a breach of contract claim for the sale of goods, a plaintiff is entitled to

recover the expected benefit from the contract, i.e., the contract price of the goods,

less any payments that were made. Acco, Ltd. v. Rich Kids Jean Corp., 2017 WL

4350576, at *6 (S.D.N.Y., May 3, 2017). Such damages “are not of the kind to which

the duty to mitigate applies, since those damages—the amounts not paid on

invoices—were directly and unavoidably caused by the breach.” Id. at *7.




                                      Page 9 of 14
Accordingly, summary judgment is granted dismissing the affirmative defense of

mitigation of damages.

      B.     Breach of Contract

      MJD’s breach of contract affirmative defense and counterclaim is that Riello

wrongfully terminated the Distribution Agreement and upon termination refused to

accept the return of MJD’s inventory of Riello’s products.

      Section 8.1 of the Distribution Agreement provides that Riello “shall have the

right to terminate this Agreement (except for those provisions which by their nature

survive termination) at anytime upon not less than 30 days prior written notice to

[MJD].” It is undisputed that by letter dated December 13, 2016, Riello provided

thirty days’ notice of termination. To the extent that MJD claims there was an oral

agreement that MJD could automatically renew the agreement as long as it wanted,

that claims is barred by section 11.1 which provides:

            This Agreement constitutes the entire agreement between the
      parties with respect to all matters herein contained, and its execution
      has not been induced by, nor do any of the parties hereto rely upon or
      regard as material, any representations or writings whatsoever not
      incorporated herein and made a part hereof. This Agreement shall not
      be amended, altered or qualified except by an instrument in writing,
      signed by the parties hereto.

      With respect to the return of inventory, section 8.3.3 of the Distribution

Agreement gives Riello the right, at its sole election, to request that MJD return its

inventory of Riello products for credit. The Distribution Agreement does not give

MJD the right to insist on the return of inventory.




                                     Page 10 of 14
       Summary judgment is granted in favor of Riello on the affirmative defense

and counterclaim of breach of contract. Moreover, as the claim for breach of the

covenant of fair dealing is based on the same facts as the breach of contract claim, it

is dismissed as redundant. 433 Main Street Realty, LLC v. Darwin Nat’l Assur. Co.,

2014 WL 1622103 (E.D.N.Y. Apr. 22, 2014). The Court further notes that is is

dismissible as abandoned given MJD’s failure to oppose that portion of Riello’s

motion addressed to it.

       C.      The Unjust Enrichment Claim

       “[W]hen a valid and enforceable written contract governs the subject matter

in dispute, a plaintiff may not recover under the theory of unjust enrichment.”

Dayton Superior Corp. v. Marjam Supply Co., 2011 WL 990300, * 9 (E.D.N.Y. Feb,

22, 2011). Given the Distribution Agreement governed the parties’ relationship in

this case, the unjust enrichment defense and counterclaim is dismissed.

       D.      The Deceptive Business Practices Claim

       Section 349 of the New York General Business Law (“NYGBL”) “makes unlawful

‘deceptive acts or practices in the conduct of any business, trade or commerce or in the

furnishing of any service in this state.’” Nick's Garage, Inc. v. Progressive Cas. Ins. Co., 875

F.3d 107, 124 (2d Cir. 2017) (quoting N.Y. Gen. Bus. Law § 349(a) ). “To state a claim for a §

349 violation, ‘a plaintiff must allege that a defendant has engaged in (1) consumer-oriented

conduct that is (2) materially misleading and that (3) plaintiff suffered injury as a result of the

allegedly deceptive act or practice.’” Id. (quoting City of New York v. Smokes-Spirits.com, Inc.,

12 N.Y.3d 616, 621, 883 N.Y.S.2d 772, 911 N.E.2d 834 (2009) ); accord Orlander v. Staples,

Inc., 802 F.3d 289, 300 (2d Cir. 2015). The standard for whether an act or practice is misleading

                                            Page 11 of 14
is an objective one, requiring a showing that a reasonable consumer would have been misled by

the defendant's conduct. Marcus v. AT & T, 138 F.3d 46, 64 (2d Cir.1998); Oswego Laborers'

Local 214 Pension Fund v. Marine Midland Bank, 85 N.Y.2d 20, 26, 623 N.Y.S.2d 529, 647

N.E.2d 741 (N.Y. 1995)

       MJD’s § 349 claim is premised on the claim that Riello provided it with

substandard goods. Riello seeks judgment in its favor on the grounds there is no

consumer directed conduct, it is duplicative of the breach of contract claim, and

MJD has failed to submit evidence to support this claim.

       The only material submitted for the claim of substandard goods are the

affidavits of Bazini and Ehrlich. Even if those affidavit could be considered, the bald

allegations of defective products contained therein are insufficient to defeat

summary judgment. Assuming the products were defective, that does not

necessarily make their sale deceptive. Moreover, §349 requires that the deception

be addressed to New York consumers. Given that MJD’s territory included both

New York and New Jersey, the absence of any information as to the location of the

ultimate buyers is fatal to this claim.

       For all the foregoing reasons, summary judgment is granted in favor of Riello

on MJD’s § 349 defense/counterclaim.

       E.     The Fraud Claim

       MJD’s fraud claim is based on the assertion that it was told the agreement

would automatically renew as long as MJD wanted to renew it.

       A cause of action for fraud raised in the context of a breach of contract claim

must be sufficiently distinct from the contract claim. Bridgestone/Firestone, Inc. v.

                                        Page 12 of 14
Recovery Credit Servs., Inc., 98 F.3d 13, 20 (2d Cir. 1996); Telecom Int’l Am., Ltd. v.

AT&T Corp., 280 F.3d 175, 196 (2d Cir. 2001). “To state a fraud claim co-existent

with an alleged breach of contract, [a plaintiff] must (i) demonstrate a legal duty

separate from the duty to perform under the contract; (ii) demonstrate a fraudulent

misrepresentation collateral or extraneous to the contract; or (iii) seek special

damages that are caused by the misrepresentation and unrecoverable as contract

damages.” Atlantis Info. Tech., GmbH v. CA Inc., 485 F. Supp.2d 224, 232 (E.D.N.Y.

2007) (internal quotation marks omitted).

      Here, there is no alleged representation extraneous to the contract. The

contract specifically provides that Riello may terminate it for any reason on thirty

(30) days’ notice. Additionally, under New York law where, as here, there is an

express provision in a written contract that contradicts a prior oral representation,

reasonable reliance is precluded. Colonial Funding Network, Inc. v. Epazz Inc., 252

F. Supp. 3d 274, 284 (S.D.N.Y. 2017).

      The fraud claim is dismissed.

      F.     The Claim for an Injunction and Accounting

      MJD has failed to oppose Riello’s motion to the extent it seeks dismissal of

the claim for an injunction and accounting. Accordingly, that claim is dismissed as

abandoned. See, e.g., Beider v. Retrieval Masters Creditors Bureau, Inc., 146 F.

Supp. 3d 465, 470 (E.D.N.Y. 2015).




                                      Page 13 of 14
      G.     Summary

      Having determined that there are $90,080.51 in open invoices issued to MJD

and that Riello is entitled to summary judgment dismissing all of MJD’s affirmative

defenses to payment of those invoices, Riello is entitled to summary judgment in its

favor on its cause of action for breach of contract. With respect to Riello’s cause of

action for unjust enrichment claim, it is dismissed as duplicitous of the breach of

contract claim. As for MJD’s counterclaims, Riello is entitled to summary judgment

in its favor dismissing them.

                                    CONCLUSION

      For the reason set forth above, Plaintiff’s motion for summary judgment is

granted in full. The Clerk of Court is directed to enter judgment (1) in favor of

Plaintiff and against Defendant on Plaintiff’s breach of contract claim in the

amount of $90,080.51; (2) dismissing Plaintiff’s cause of action for unjust

enrichment and (3) in favor of Plaintiff and against Defendant on all of Defendant’s

counterclaims, and to close this case.

      SO ORDERED.

Dated: Central Islip, New York                   s/ Denis R. Hurley
       January 27, 2020                         Denis R. Hurley
                                                United States District Judge




                                      Page 14 of 14
